DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a preamble beginning “In a passenger aircraft…”. It is unclear where this prepositional phrase ends and the claim elements begin. Is the first positively recited element “a cockpit” or is it “a cabin segment” as the dependents refer to?
Claim 4 recites “said galley”. However, claim 3 provides an optional limitation of “a galley or a lavatory”. Therefore, there is a lack of antecedent basis for “said galley” with one of the options of the parent claim 3.
Claim 5 recites “said galley and said lavatory”. However, claim 3 provides an optional limitation of “a galley or a lavatory”. Therefore, there is a lack of antecedent basis for both a galley and a lavatory.
All dependent claims not addressed above are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-8, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lange et al (US 20180208316 A1).
For claim 1, Lange discloses in a passenger aircraft Fig. 1 having a longitudinal axis, a cockpit 4, passenger seats including at least one foremost passenger seat 28, and a passenger cabin interior space 6 having a cabin segment directly adjacent the cockpit along the longitudinal axis and ending level with the at least one foremost passenger seat, the cabin segment comprising:
a cockpit bulkhead 10 running transversely to the longitudinal axis of the aircraft and separating the passenger cabin from the cockpit, said cockpit bulkhead containing a cockpit door 58;
left-side and right-side fuselage walls walls of fuselage 8 each having a respective wall portion with a respective cabin door 12;
access path 16 to be kept free, said emergency exit region interconnecting said cabin doors; and
a left sub-space disposed left of said cockpit door and a right sub-space disposed right of said cockpit door as shown in the figure below;
one of said sub-spaces being a vacant space extending to said fuselage wall between said cockpit bulkhead 10 and the at least one foremost passenger seat, said vacant space containing neither a galley nor a lavatory the right sub-space being a vacant space.

    PNG
    media_image1.png
    749
    509
    media_image1.png
    Greyscale

For claim 2, Lange discloses the cabin segment according to claim 1, wherein said vacant space is free of any partition between said cockpit bulkhead and the at least one foremost passenger seat no partition present in right sub-space.
For claim 3, Lange discloses the cabin segment according to claim 1, which further comprises at least one of a galley or a lavatory disposed outside said vacant space lavatory 44.
For claim 7, Lange discloses the cabin segment according to claim 1, wherein the cabin segment is a cabin segment of a single-aisle passenger aircraft single aisle 14.
For claim 8, Lange discloses the cabin segment according to claim 1, which further comprises at least one cabin attendant seat 62 disposed in said vacant space between said cockpit bulkhead and said emergency exit region.
For claim 14, Lange discloses the cabin segment according to claim 8, wherein said at least one cabin attendant seat 62 is aligned counter to a flight direction Fig. 1.
For claim 15, Lange discloses the cabin segment according to claim 8, wherein said at least one cabin attendant seat 62 is disposed in a direction of the longitudinal axis at a spacing range from said cockpit bulkhead 10 ensuring a prescribed minimum spacing from the at least one foremost passenger seat for permitted installation positions of the at least one foremost passenger seat Fig. 1, attendant seat is spaced from the passenger seats allowing installation of said seats.
For claim 16, Lange discloses the cabin segment according to claim 15, wherein the at least one foremost passenger seat is disposed directly behind said emergency exit region Fig. 1, foremost passenger seats are directly behind the emergency exit region 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lange in view of Brunaux et al (US 9643724 B2).
For claim 4, Lange discloses the cabin segment according to claim 3, but fails to disclose that a galley extends along the longitudinal axis and has an L-shape at an end of said galley lying counter to a flight direction and a protrusion in a direction towards said cockpit door.
However, Brunaux teaches a cabin segment Figs. 5-6 wherein a galley 18 extends along the longitudinal axis and has an L-shape Fig. 5 at an end of said galley lying counter to a flight direction and a protrusion in a direction towards the center aisle Fig. 5, protrusion at top left of galley 18 is on the aisle side of the galley. While the embodiment shown is located at an aft of an aircraft “It should be understood, however, that this layout may be implemented at any location on the aircraft or other passenger transport vehicle” Para 0011.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lange by including a galley with an L-shape as disclosed by Brunaux. One of ordinary skill in the art would have been motivated to make this modification to provide galley space in which to store and prepare food and other items in a shape which is an efficient use of space.
For claim 5, Lange discloses the cabin segment according to claim 3, but fails to disclose that a galley and a lavatory are configured as an integrated monument.
However, Brunaux teaches a cabin segment Figs. 5-6 wherein a galley and lavatory are configured as an integrated monument galley 18 and lavatory 48.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lange by integrating a galley and lavatory in a monument as disclosed by Brunaux. One of ordinary skill in the art would have been motivated to make this modification for efficient use of space while providing both a lavatory and galley.
For claim 6, Lange discloses the cabin segment according to claim 1, but fails to disclose that it further comprises a galley and a lavatory disposed outside said vacant space, said galley being disposed alongside said lavatory towards said cockpit door, and said galley having an operating side aligned transversely in a direction towards said cockpit door.
However, Brunaux teaches a cabin segment Figs. 5-6 which comprises a galley 18 and a lavatory 48 disposed outside a vacant space vacant space in Fig. 5, said galley being disposed alongside said lavatory towards the center aisle Fig. 5, 18 is on the aisle side of the lavatory, and said galley having an operating side aligned transversely in a direction towards said aisle Fig. 6 shows operating sides of the galleys are on either side of the aisle. While the embodiment shown is located at an aft of an aircraft “It should be understood, however, that this layout may be implemented at any location on the aircraft or other passenger transport vehicle” Para 0011.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lange by having a galley alongside a lavatory and the operating side of the galley toward the cockpit door as disclosed by Brunaux. One of ordinary skill in the art would have been motivated to make this modification so that crew could use the .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lange in view of Roth et al (US 10494103 B2).
For claim 9, Lange discloses the cabin segment according to claim 8, but fails to disclose that it further comprises at least one filling element disposed in a longitudinal direction between said cockpit bulkhead and said at least one cabin attendant seat in the longitudinal direction.
However, Roth teaches a cabin segment Fig. 2B which comprises at least one filling element expandable section 90 disposed in a longitudinal direction between said cockpit bulkhead to the right and said at least one cabin attendant seat 30 in the longitudinal direction.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lange by having an expandable filling section between the bulkhead and attendant seat as disclosed by Roth. One of ordinary skill in the art would have been motivated to make this modification to have an optional additional area for storage.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lange in view of Helfrich et al (US 20100288881 A1).
For claim 11, Lange discloses the cabin segment according to claim 8, but fails to disclose that it further comprises at least one filling element disposed above said at least one cabin attendant seat.
However, Helfrich teaches a cabin segment Fig. 5 which comprises at least one filling element storage area 113 disposed above said at least one cabin attendant seat 110.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lange by using the space above the .

Claims 1-3, 7-8, 10, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schliwa et al (US 20120048998 A1) in view of Lange et al (US 20180208316 A1).
For claim 1, Schliwa discloses in a passenger aircraft Fig. 4 having a longitudinal axis, a cockpit to the left, passenger seats including at least one foremost passenger seat 6, and a passenger cabin interior space shown in Fig. 4 having a cabin segment directly adjacent the cockpit along the longitudinal axis and ending level with the at least one foremost passenger seat, the cabin segment comprising:
left-side and right-side fuselage walls walls of fuselage 8 each having a respective wall portion with a respective cabin door 10;
an emergency exit region direct line from one door to the other to be kept free, said emergency exit region interconnecting said cabin doors; and
a left sub-space disposed left of said cockpit door and a right sub-space disposed right of said cockpit door as shown in the figure below;
one of said sub-spaces being a vacant space extending to said fuselage wall between said cockpit bulkhead and the at least one foremost passenger seat, said vacant space containing neither a galley nor a lavatory the right sub-space being a vacant space with no partition.

    PNG
    media_image2.png
    582
    686
    media_image2.png
    Greyscale

Schliwa fails to disclose a cockpit bulkhead running transversely to the longitudinal axis of the aircraft and separating the passenger cabin from the cockpit, said cockpit bulkhead containing a cockpit door.
However, Lange teaches a cabin segment Fig. 1 with a cockpit bulkhead 10 running transversely to the longitudinal axis of the aircraft and separating the passenger cabin from the cockpit, said cockpit bulkhead containing a cockpit door 58;
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Schliwa by including a cockpit bulkhead with a cockpit door as disclosed by Lange. One of ordinary skill in the art would have been motivated to make this modification for securing the cockpit from passengers.
For claim 2, Schliwa as modified discloses the cabin segment according to claim 1, wherein said vacant space is free of any partition between said cockpit bulkhead and the at least one foremost passenger seat no partition present in right sub-space.
For claim 3, Schliwa as modified discloses the cabin segment according to claim 1, which further comprises at least one of a galley or a lavatory disposed outside said vacant space lavatory by left sub-space.
For claim 7, Schliwa as modified discloses the cabin segment according to claim 1, wherein the cabin segment is a cabin segment of a single-aisle passenger aircraft Fig. 4: single aisle.
For claim 8, Schliwa as modified discloses the cabin segment according to claim 1, which further comprises at least one cabin attendant seat seat 28, may be used for an attendant disposed in said vacant space between said cockpit bulkhead and said emergency exit region Fig. 4.
For claim 10, Schliwa as modified discloses the cabin segment according to claim 8, which further comprises at least one filling element stowage cabinet 34 disposed in a transverse direction between said at least one cabin attendant seat and one of said fuselage walls closest to said vacant space Fig. 4.
For claim 12, Schliwa as modified discloses the cabin segment according to claim 8, wherein said at least one cabin attendant seat Fig. 8: 28 is part of a cabin attendant monument cabinet 30 and seats 28 disposed in said vacant space.
For claim 13, Schliwa as modified discloses the cabin segment according to claim 8, which further comprises filling elements trolley 54, said at least one cabin attendant seat 28 and said filling elements being part of a cabin attendant monument cabinet 30 and seats 28 disposed in said vacant space.
For claim 14, Schliwa as modified discloses the cabin segment according to claim 8, wherein said at least one cabin attendant seat 28 is aligned counter to a flight direction Fig. 4.
For claim 15, Schliwa as modified discloses the cabin segment according to claim 8, wherein said at least one cabin attendant seat is disposed in a direction of the longitudinal axis at a spacing range from said cockpit bulkhead ensuring a prescribed minimum spacing from the at least one foremost passenger seat for permitted installation positions of the at least one foremost passenger seat Fig. 4, attendant seat is spaced from the passenger seats allowing installation of said seats.
For claim 16, Schliwa as modified discloses the cabin segment according to claim 15, wherein the at least one foremost passenger seat is disposed directly behind said emergency exit region Fig. 4, foremost passenger seats are directly behind the emergency exit region.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        

/Richard R. Green/Primary Examiner, Art Unit 3647